PER CURIAM.
The practice below was erroneous. The defendant having served a bill before the argument, and that bill being retained by the plaintiff, and concededly containing a compliance with the demand in most particulars, the proper practice was to move for a further bill, or to enter an order requiring merely a further bill. In addition to the items furnished, the defendant should have given, so far as may be, the names and addresses of those who it is claimed opened accounts with the Federal Bank, and to further itemize the value of the services; separating commission items from , those claimed as the basis of a quantum meruit, and grouping the latter under general heads. The last paragraph of the order should be stricken out. The question of exclusion of testimony was not before the court.
Order modified as indicated in the opinion, and, as modified, affirmed, without costs.